Citation Nr: 0926855	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  04-27 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

1. Entitlement to service connection for coronary artery 
disease (CAD) with status post coronary bypass surgery 
secondary to stress associated with the Veteran's service-
connected psychiatric disorder or stress associated with 
complications from in-service inguinal hernia surgery.

2. Entitlement to special monthly compensation based on aid 
and attendance or on account being housebound.

3. Entitlement to service connection for an eye condition 
secondary to stress.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to 
February 1965.

This matter is before the Board of Veterans' Appeals (Board) 
from an April 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California, 
which denied (1) secondary service connection for coronary 
arteriosclerosis status post coronary artery bypass graft, 
and (2) entitlement to special monthly compensation based on 
aid and attendance/housebound status due to convalescence 
after heart surgery.  The RO issued a notice of the decision 
in May 2003.  The Veteran timely filed a Notice of 
Disagreement (NOD) in January 2004 with respect to the 
housebound status claim and in February 2004 with respect to 
the secondary service connection claim.  The RO provided a 
Statement of the Case (SOC) in May 2004 and thereafter, in 
July 2004, the Veteran timely filed a substantive appeal.  
The RO provided a Supplemental Statement of the Case (SSOC) 
in April 2007 and October 2008.

The Veteran did not request a hearing on this matter.

In March 2009, the Board referred the case to the Veterans 
Health Administration (VHA) for an advisory medical opinion.  
That opinion was obtained in April 2009.  A copy of that 
decision was provided to the Veteran and his representative 
upon receipt of that opinion by the Board and the decision 
that follows grants secondary service connection for CAD 
primarily on the basis of this VHA opinion.

As the decision below grants service connection for CAD, the 
claim of entitlement to special monthly compensation (SMC) 
based on the need for aid and attendance or being housebound, 
must be readjudicated for the RO to consider all of the 
Veteran's service-connected disabilities.
In September 2002, the Veteran filed a claim for service 
connection for an eye condition secondary to stress.  The RO 
denied the claim in an April 2003 rating decision.  The Board 
construes the Veteran's February 2004 correspondence and 
arguments presented therein as a timely NOD with the April 
2003 RO determination.  The record reflects that the RO has 
not issued the requisite SOC with respect to this remaining 
issue pursuant to 38 C.F.R. § 20.200, and therefore, the 
Board must remand this issue for proper issuance of an SOC, 
and to provide the Veteran an opportunity to perfect an 
appeal of the issue thereafter by filing a timely substantive 
appeal.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  
Moreover, as there is potential for service connection for an 
additional disability, this matter is intertwined with the 
claim for SMC.  See generally Parker v. Brown, 7 Vet. App. 
116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

The Board also finds that the record raises an issue of 
entitlement to a temporary total rating based upon 
convalescence from the Veteran's September 2002 heart 
surgery.  See 38 C.F.R. § 4.30 (2008).  This matter is 
referred to the RO for appropriate action.  

Other Matters

The Veteran has applied for total disability based on 
individual unemployability (TDIU), which the RO granted in a 
July 2008 decision, effective from June 25, 2007.  
Accordingly, this matter has been resolved by that decision.  

In June 2007, the Veteran filed a claim for an increased 
rating for his service-connected depression and stress 
secondary to inguinal hernia.  In a July 2008 decision, the 
RO increased the disability rating to 70 percent.  The Board 
notes that the one-year period for filing a NOD has not yet 
expired.  See 38 C.F.R. 
§ 20.302(a).  

In a January 2003 rating decision, the RO declined to reopen 
the Veteran's claim for special monthly compensation based on 
loss of use of a creative organ.  The RO also granted service 
connection for impaired sexual functioning and fertility, 
awarding a zero percent disability from March 7, 2000.  In 
January 2004, the Veteran filed a disagreement with the 
effective date for the special monthly compensation claim and 
with the noncompensable disability rating.  The RO issued a 
SOC in April and May 2004, respectively.  The Veteran 
withdrew these claims in July 2004.

Finally, the Board notes that the record contains several 
letters from K.M.C., a private attorney, requesting a copy of 
the claims file.  However, the only Form 21-22 on file names 
the California Department of Veterans Affairs as the 
Veteran's representative and an August 2005 facsimile from 
K.M.C. establishes that he is not the Veteran's 
representative.


FINDING OF FACT

The Veteran currently has CAD, which was first diagnosed many 
years after service; although the record contains conflicting 
medical opinions regarding its etiology, the medical evidence 
is in relative equipoise as to whether the Veteran's CAD was 
caused by stress associated with his service-connected 
psychiatric disorder and complications of his in-service 
hernia surgery.


CONCLUSION OF LAW

With resolution of reasonable doubt in favor of the Veteran, 
secondary service connection for CAD is warranted.  
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 significantly changed the law prior to the 
pendency of these claims.  VA has issued final regulations to 
implement these statutory changes.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA provisions include an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
and they redefine the obligations of VA with respect to the 
duty to assist the veteran with his claim.

In the instant case, the Board has rendered a decision in 
favor of the Veteran, finding that service connection for CAD 
is warranted, and therefore, a further discussion of the VCAA 
duties is unnecessary at this time.

II. Law and Regulations

a. Secondary Service Connection

Pursuant to 38 C.F.R. § 3.310(a), a "disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected."  See Evans v. 
West, 12 Vet. App. 22, 29 (1998) (noting requirements for 
establishing service connection on a secondary basis).  Thus, 
in order to establish a secondary service connection claim, 
the veteran must show: (1) the existence of a current 
(secondary) disability; (2) the existence of a service-
connected disability; and (3) evidence that the service-
connected disability proximately caused the secondary 
disability.  38 C.F.R. § 3.310(a).  A veteran may also 
establish secondary service connection by demonstrating that 
his current (secondary) disability became aggravated or 
worsened by the already service-connected disease.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (holding that "when 
aggravation of a veteran's non-service-connected [secondary] 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation"); see Libertine v. Brown, 9 Vet. App. 521, 522 
(1996) ("Additional disability resulting from the aggravation 
of a non-service-connected [secondary] condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a)").  If a veteran succeeds in establishing 
service connection for a secondary condition, "the secondary 
condition shall be considered a part of the original 
condition."  38 C.F.R. § 3.310(a).
b. Standard of Proof 

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).

III. Analysis

a. Factual Background

During service, the Veteran underwent surgery to repair an 
inguinal hernia and to remove a hydrocele.  Service 
connection is currently in effect for residuals of the 
inguinal hernia and the hydrocele, both rated as 
noncompensable.  The in-service surgical repair of the 
inguinal hernia resulted in injury to the spermatic cord and 
service connection is in effect for impaired sexual function 
and fertility.  Service connection was also granted for a 
psychiatric disorder (currently rated as major depression) 
secondary to the stress associated with the complications 
from the in-service surgery and that disability is currently 
evaluated as 70 percent disabling.  Based on the psychiatric 
disability, the RO subsequently granted a total (100 parent) 
rating based upon individual unemployability. 

A February 2001 VA psychiatric intake record includes the 
Veteran's history of the complications from in-service hernia 
surgery, namely impaired sexual function and fertility.  He 
reported having a heart attack and angioplasty five years 
previously.  He described feeling anxious and stressed out, 
and reported periods of intense anxiety associated with 
physical symptoms.  The Veteran indicated that he smoked 1-2 
packs of cigarettes per day and was not taking his heart 
medication.  He refused psychotropic medication.  K.V. 
(initials used to protect privacy), M.D., noted that the 
Veteran's anxiety was "quite apparent".  His mood and 
affect were markedly anxious.  The clinician determined that 
the Veteran was "quite severely disabled both physically and 
mentally" and that his health problems were "compounded by 
his maladaptive copying style."  He opined that the 
Veteran's state of heightened state of anxiety was "quite 
physically dangerous for him and pose a significant health 
risk factor for him."

In July 2001, the Veteran reported that prior to his heart 
attack, he had owned and managed several homes, but that his 
illness prevented him from working and had caused him to 
declare bankruptcy.  Dr. K.V. wrote that "[t]his was a major 
chronic life stressor."  The diagnosis was major depression.

A July 2002 treatment record indicates that the Veteran "was 
quite concerned about his heart and is aware that stress 
contributes to his illness." 

A September 2002 VA treatment record indicates that the 
Veteran had multivessel blockages in his heart and was 
scheduled for an angiography.  He expressed anger at the VA 
in connection with a pending claim.  Dr. K.V. noted that the 
Veteran was irritable and preoccupied with his hostility 
towards the VA.  His mood was angry and anxious, and his 
affect was irritable.  The doctor wrote that the Veteran 
"continues to behave in a self-destructive fashion."

The Veteran underwent coronary artery bypass surgery in 
September 2002.

The Veteran saw Dr. K.V. again in October 2002.  He reported 
having a triple bypass three weeks previously.  He was taking 
his medications and had stopped smoking.  The doctor noted 
that the Veteran had been preoccupied with appealing his 
claim for VA disability benefits related to his in-service 
spermatic cord injury.  The doctor stated that "[t]his 
process has been very stressful and has aggravated his pre-
existing health problems."  The assessment included 
adjustment disorder with mixed emotional features.  The 
doctor determined that the Veteran "continues to have marked 
irritability and dysphoria surrounding his health problems 
and past injury."

A February 2003 letter from Dr. K.V. contains the following 
statement:

I agree that [the in-service hernia surgery] has 
had quite a significant psychological impact on 
[the Veteran's] life.  Since he brought it up, has 
focused almost obsessively on this issue . . . I 
believe that this event and its impact continue to 
affect him deeply and are largely responsible for 
his current depression and anxiety.

A May 2003 treatment record documents that the Veteran sought 
a letter indicating that his CAD and the subsequent need for 
a bypass surgery was directly related to stress.  T.W., M.D., 
wrote that he explained to the Veteran the "likely 
multifactorial nature of the etiology of his CAD, including, 
but not limited to, tobacco use, his positive family history 
of CAD, exercise, diet, and indeed, stress."

In a September 2003 treatment record, Dr. K.V. wrote that 
"over the past year, [the Veteran] ha[d] been embroiled in a 
protracted battle with the VA.  He has applied for SC 
disability stemming from a spermatic cord injury that he 
suffered during military service.  This process has been very 
stressful and aggravated his pre-existing health problems."

In a May 2005 treatment record, R.N., M.D., a treating 
psychiatrist, wrote that the "high degree of tension and 
anger certainly seems to put [the Veteran] at risk given his 
cardiac disease."  The physician submitted a more detailed 
statement in October 2004.  He acknowledged that service 
connection was in effect for hernia surgery and its 
consequences.  He believed that the "subsequent state of 
high anxiety, tension, and depression, and most likely the 
coronary artery disease so clearly associated with these 
emotional states, are directly attributable to his thoughts 
and feelings about the adverse effects of that surgery."  
Later in this document, Dr. R.N. wrote that "the kind of 
constantly tense emotional state that [the Veteran] suffers 
is highly correlated with the genesis of the serious, life-
threatening cardiac disease that [the Veteran] also has 
developed."

The Veteran underwent a March 2007 VA cardiovascular 
examination.  The VA examiner noted the Veteran's smoking 
habit and history of "significant" stress.  He wrote that 
"regarding medical literature, although stress is a 
recognized possible risk factor, at this point in time, it is 
largely unquantifiable.  The fact that the veteran has a 
history of smoking to the degree that he does still presents 
the largest risk factor."  He opined that it was "not at 
least as likely as not that the veteran's coronary 
arteriosclerosis [was] a residual impairment from his in-
service injury."  The VA physician did not specifically 
consider whether the Veteran's heart disease was aggravated 
by his service-connected psychiatric disorder.  The Veteran 
was advised to pursue other claims as the claim for service 
connection for a heart disability "would be very difficult 
to prove in that the amount of stress is not particularly 
quantifiable and other risk factors such as smoking are more 
likely to have caused his coronary artery disease."

In a September 2007 mental health consultation note, S.P., 
M.D., wrote that the Veteran requested he write a letter for 
his appeal.  The physician wrote that depression and stress 
have compounded the Veteran's problems.

As stated in the Introduction, in March 2009, the Board 
referred this case to the VHA for an advisory medical 
opinion.  In response, R.C.D., M.D., a staff cardiologist at 
the VA Medical Center in Milwaukee, Wisconsin, stated in an 
April 2009 opinion that he had reviewed the Veteran's claims 
file and rendered the following opinion:

It is well established that multiple factors are 
known to cause CAD with stress being one of these 
identified factors.  Factors other than stress may 
also have contributed to the appellant's CAD.  
Clearly, it is at least as likely as not that 
stress associated with the appellant's 
complications from inguinal surgery and also from 
stress associated with major depression caused or 
aggravated his CAD.

b. Discussion

The Veteran asserts that his CAD is causally related to 
stress associated with complications from in-service hernia 
surgery and additional stress due to his service-connected 
psychiatric disorder.  In this regard, after reviewing the 
evidence of record, the Board finds that the relevant 
evidence is in approximate equipoise and therefore supports 
the Veteran's claim for service connection for CAD on a 
secondary basis.  See 38 U.S.C.A. § 5107(b) (there need not 
be a preponderance of the evidence in the veteran's favor, 
but only an approximate balance of the positive and negative 
evidence).

The record contains conflicting opinions that address the 
nexus question.  Four of these opinions were authored by 
psychiatrists.  One such opinion is offered by Dr. R.N., who 
concluded in October 2004 that the Veteran's CAD was "most 
likely"  associated with the residuals of the in-service 
surgery and his depression.  In contrast, Dr. T.W. seemed to 
indicate that there was no correlation.  Two other opinions 
suggest the Veteran's CAD may have been caused or aggravated 
by his psychiatric disorder or residuals of the in-service 
surgery.  The March 2007 VA examiner, who did not identify 
himself as a cardiologist, essentially indicated that it was 
impossible to quantify the effect of stress and attributed 
the Veteran's heart disease to a different etiology, smoking.  
He did not explicitly consider whether the Veteran's service-
connected psychiatric disorder aggravated his CAD.  Regarding 
the VHA report, although the cardiologist who provided the 
opinion reviewed the pertinent medical evidence, he did not 
provide any rationale to support his opinion that "it is at 
least as likely as not" that the Veteran's CAD was caused or 
aggravated by stress associated with the in-service hernia 
surgery and stress associated with major depression.  
However, Dr. R.C.D. is the only cardiologist who has offered 
an opinion in this case.  The Board finds that in reading all 
of the opinions together, what emerges is positive and 
negative evidence that is in relative equipoise as to whether 
the Veteran's CAD was caused by his depression or residuals 
of his hernia surgery.
In light of the above, the Board finds that, with application 
of the doctrine of reasonable doubt, service connection for 
CAD as secondary to stress associated with the Veteran's 
service-connected psychiatric disorder and complications from 
his in-service hernia surgery is warranted.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. 
§§ 3.102, 3.310.




ORDER

Service connection for coronary artery disease is granted.


REMAND

The Board finds that additional development is warranted to 
address the merits of the Veteran's appeal for entitlement to 
special monthly compensation based on aid and attendance or 
being housebound.  38 C.F.R. § 19.9 (2008).  

Review of the record indicates that the Veteran submitted to 
an October 2002 VA medical examination in order to ascertain 
whether he is in fact in need of aid and attendance or 
housebound benefits.  However, in view of the grant of 
service connection for CAD, the claim for special monthly 
compensation (SMC) based on the need for aid and attendance 
or being housebound must be readjudicated.  Also, in 
September 2002, the Veteran filed a claim for service 
connection for an eye condition secondary to stress, which is 
intertwined with the claim for SMC.  See generally Parker v. 
Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).

The Appeals Management Center (AMC) or the RO must ensure 
that the duties to notify and assist the Veteran have been 
met with regard to the SMC issue currently in appellate 
status and the raised, intertwined temporary total disability 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).


Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully satisfied for the claim for 
entitlement to SMC based on the need for 
aid and attendance or being housebound as 
well as an intertwined claim for a 
temporary total disability rating based on 
recovery from bypass surgery.

Depending upon the appellant's response, 
any and all assistance due him must then be 
provided by VA.  

2.  After any indicated development, the 
RO must thereafter issue a Statement of 
the Case to the Veteran and his 
representative addressing the inextricably 
intertwined issue of secondary service 
connection for an eye disorder.  The 
Veteran also must be advised of the time 
limit in which he may file a substantive 
appeal.  38 C.F.R. 
§ 20.302(b).

3.  The RO/AMC must thereafter readjudicate 
the claim for SMC based on aid and 
attendance or being housebound.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative must be 
provided with a supplemental statement of 
the case.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


